Citation Nr: 1119444	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  11-00 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

The validity of an overpayment of Department of Veterans' Affairs (VA) Chapter 30, Title 38, U.S. Code, Montgomery GI Bill education benefits in the calculated amount of $2,848.40.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) from a decision of the VA Atlanta Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In his substantive appeal (VA Form 9) received by VA in January 2011, the appellant requested a Board hearing at a local VA office.  This case was adjudicated by the Atlanta RO; however, the Board notes that the appellant resides in Columbia, South Carolina.  This case must be remanded to schedule a Board hearing at the Columbia RO.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a Board hearing in Columbia, South Carolina.  Once the hearing is conducted, or in the event the appellant cancels his hearing request or otherwise fails to report, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

